Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a non-final office action. Claims 1 through 20 were considered.

Information Disclosure Statement
The information disclosure statements (IDS) filed on 06/06/2021 is in compliance with the provision of 37 VFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Oath/Declaration
The oath/declaration filed on 07/03/2021 was received and reviewed by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-4, 6-12, and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Gopalarathnam (US 20160119183 A1, hereinafter Gopal) in view of Linden et al. (US20100169446A1, hereafter Linden) further in view of Lin et al. (US20130215791A1, hereinafter Lin)

Regarding claim 1, Gopal teaches an electronic device, comprising: 
5networking devices arranged in a stack (fig. 1(110A…110N)), wherein a given networking device comprises a data plane configured to direct packets or frames in a network based at least in part on destinations of the packets or frames ([16, 20]: Control unit 120A may make forwarding decisions for network traffic received at switch 120A that is to be forwarded on to other devices in computing system 100. Network traffic received on one of the general traffic ports 142A from a part of network 150 may be forwarded via one of the stacking ports 144A to another of the switches 110B-110N before the network traffic is forwarded along towards its final destination (i.e. control unit 120 in switch 110 is data plane that directs packets to destination)), a control plane configured to provide management and an internal switching fabric for the networking devices ([16-17]: Network switching device or switch 110A includes a control unit 120A coupled to memory 130A. Control unit 120A may control the operation of switch 110A. Memory 130A may include one or more forwarding data structures, such as tables, and/or one or more management data structures for use by switch 110A and/or control unit 120A to support the forwarding of network traffic by switch 110A and/or the operation of switch 110A. (i.e. control unit 120 is a control plane that provides management and forwards network traffic)), and configurable ports ([18]: In order to communicate with the other devices in computing system 100, switch 110A includes a plurality of ports. switch 110A includes ports used for three purposes including one or more general traffic ports 142A, one or more stacking ports 144A, and one or more management ports 146A), wherein a given configurable port in the configurable ports is 10configurable as a data port or a stacking port ([22]: Each of the different kinds of ports (general traffic ports 142A, stacking ports 144A, and/or management ports 146A) may be ports dedicated for their specific purpose or may be general ports that may be configurable depending upon their purpose.), and wherein a networking device in the networking devices is configured to: 
receive an instruction that designates the networking device as a master in the networking devices ([28]: The initial configuration and/or provisioning received by one of the switches 110A-110N may include an indicator that the corresponding switch 110A-110N is to be the master switch (i.e. receive instruction designating as master)), wherein the networking device has at least a connection via a configurable port in the configurable ports to one or more of 15remaining networking devices in the networking devices ([18, 22]: In order to communicate with the other devices in computing system 100, switch 110A includes a plurality of ports. Each of the different kinds of ports may be general ports that may be configurable depending upon their purpose).
Gopal however does not teach provide, in response to the instruction, one or more probe messages to determine a state of the networking devices, wherein the state comprises one or more connections among the networking devices; verify the one or more connections; and 20selectively define a subset of the configurable ports in the networking devices as stacking ports based at least in part on the verification. 
Linden teaches provide, in response to the instruction ([37]: The cluster 110 may be formed by designating one of the computing devices 112, 114, or 116 to act as a cluster master.), one or more probe messages to determine a state of the networking devices ([38]: The cluster master 112 may be configured to detect the connection of a new computing device to the cluster 110. The computing devices in the cluster 110 (e.g., the cluster master computing device 112) may transmit periodic discovery messages via their respective cluster interface ports (i.e. master computing device 112 transmits discovery message to determine state of devices in the cluster)), wherein the state comprises one or more connections among the networking devices ([38]: The cluster master 112 may be configured to detect the connection of a new computing device to the cluster 110 (i.e. state is connections)); 
verify the one or more connections ([38]: The cluster master 112 (and/or other devices added to the cluster), may be configured to detect the connection of a new computing device to the cluster 110 (i.e. verify connection)).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gopal to incorporate the teachings of Linden and provide probe messages to determine a state of the networking devices, wherein the state comprises one or more connections among the networking devices, and verify the one or more connections. One of ordinary skilled in the art would have been motivated to combine the teachings in order to communicate cluster-specific information (Linden, [36]).
Gopal in view of Linden however does not teach 20selectively define a subset of the configurable ports in the networking devices as stacking ports based at least in part on the verification. 
Lin teaches 20selectively define a subset of the configurable ports in the networking devices as stacking ports based at least in part on the verification ([18-19, 22]: Low bandwidth ports 1 1-24 1 and high-bandwidth ports 27 1-30 1 are initially designated as regular data ports (i.e. verify bandwidth and connection of ports). The default flexible stacking port designation of stackable device ST1 can be modified. A first set of the low-bandwidth ports 1 1-24 1 may be designated as a flexible stacking port. For example, low-bandwidth ports 1 1-8 1 may be designated as one of the flexible stacking ports (i.e. define port as stacking port based on verified bandwidth)). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gopal in view of Linden to incorporate the teachings of Lin and define the configurable ports in the networking devices as stacking ports based on the verification. One of ordinary skilled in the art would have been motivated to combine the teachings because using low-bandwidth port as stacking port is beneficial for the user (Lin, [06]).
 
Regarding claim 2, Gopal in view of Linden and Lin teaches the electronic device of claim 1.
Linden further teaches wherein the one or more connections are verified as correct when each of the networking devices has at least one connection ([38-39]: The cluster master 112 (and/or other devices added to the cluster), may be configured to detect the connection of a new computing device to the cluster 110 (i.e. verify connection being correct)).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gopal in view of Linden and Lin to further incorporate the teachings of Linden and connections are verified as correct when each of the networking devices has at least one connection. One of ordinary skilled in the art would have been motivated to combine the teachings in order to communicate cluster-specific information (Linden, [36]).

Regarding claim 3, Gopal in view of Linden and Lin teaches the electronic device of claim 2.
Lin further teaches wherein at least one configurable port on 25each of the networking devices is configured as a stacking port (fig. 3 and [37-40]: The active controller ST1 configures flexible stacking ports 25 1, 26 1, 26 2 and 27 3 as actual stacking ports (i.e. define port in each device as stacking port)). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gopal in view of Linden and Lin to further incorporate the teachings of Lin and at least one configurable port on 25each of the networking devices is configured as a stacking port. One of ordinary skilled in the art would have been motivated to combine the teachings because using low-bandwidth port as stacking port is beneficial for the user (Lin, [06]).

Regarding claim 4, Gopal in view of Linden and Lin teaches the electronic device of claim 2.
Lin further teaches wherein the networking device is configured to define a remainder of the configurable ports in the networking devices as data ports ([22]: The low-bandwidth ports 9 1-24 1 that are not included in the flexible stacking port, and the high-bandwidth ports that are not designated as a flexible stacking port, are regular data ports (i.e. define remaining port as regular data ports)). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gopal in view of Linden and Lin to further incorporate the teachings of Lin and define a remainder of the configurable ports in the networking devices as data ports. One of ordinary skilled in the art would have been motivated to combine the teachings because using low-bandwidth port as stacking port is beneficial for the user (Lin, [06]).

Regarding claim 6, Gopal in view of Linden and Lin teaches the electronic device of claim 1.
Gopal further teaches wherein the networking device is configured to determine a topology of the networking devices based at least in part on the one or more connections ([25]: As shown in FIG. 1, switches 110A-110N are coupled together in a daisy-chain and/or ring topology. Switch 110A is coupled via at least one of its stacking ports 144A to corresponding stacking ports 144B of switch 110B via corresponding network links 160. Switch 110B is then coupled via at least one of its other stacking ports 144B to another switch 110 (not shown) in stacked switch 115. Eventually, the chain of switches 110 may form a closed ring where switch 110N is coupled via at least one of its stacking ports 144N to corresponding stacking ports 144A of switch 110A via corresponding network links 160 (i.e. Ring topology is based on connection between the switches))

Regarding claim 7, Gopal in view of Linden and Lin teaches the electronic device of claim 6.
Gopal further teaches wherein the topology comprises a linear 5topology or a ring topology ([25]: The switches in a stacked switch are typically coupled together using their stacking ports in a regular topology. As shown in FIG. 1, switches 110A-110N are coupled together in a daisy-chain and/or ring topology.)

Regarding claim 8, Gopal in view of Linden and Lin teaches the electronic device of claim 1.
Gopal further teaches wherein the networking devices comprise a switch or a router ([15]: network switching devices 110 may be any type of network switching device including switches, routers, hubs, bridges, and/or the like.)

Regarding Claims 9-12, 14-16, and 17-19 they do not teach or further define over claims 1-4, 6-8, and 1-3 respectively. Therefore, claim 9-12, 14-16, and 17-19 are rejected for the same reason as set forth above in claims 1-4, 6-8, and 1-3 respectively.

Claim 5, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gopalarathnam (US 20160119183 A1, hereinafter Gopal) in view of Linden et al. (US20100169446A1, hereafter Linden) further in view of Lin et al. (US20130215791A1, hereinafter Lin) further in view of Gao et al. (US20190296966A1, hereinafter Gao)

Regarding claim 5, Gopal in view of Linden and Lin teaches the electronic device of claim 1.
Gopal in view of Linden and Lin however does not teach wherein, when the one or more connections 30are not verified as correct, the networking device is configured to provide a message that indicates or specifies that the one or more connections are incorrect.
Gao teaches wherein, when the one or more connections 30are not verified as correct, the networking device is configured to provide a message that indicates or specifies that the one or more connections are incorrect ([41]: The first PE device is configured to: determine, based on a case in which a first fault detection packet from the CE device is not received within a preset period, that a fault occurs on a link between the first PE device and the CE device. Send a Media Access Control MAC entry update packet to the third PE device, where the MAC entry update packet is used to instruct the third PE device to delete a first MAC entry whose packet forwarding destination address is the first PE device (i.e. when there is fault in connection link send message indicating connection fault and instructing to update MAC entry)).  
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gopal in view of Linden and Lin to incorporate the teachings of Gao and when the one or more connections 30are not verified as correct, the networking device is configured to provide a message that indicates or specifies that the one or more connections are incorrect. One of ordinary skilled in the art would have been motivated to combine the teachings in order to indicate the port state of the first PE device and that is connected to the CE device (Gao, [41]).

Regarding Claims 13 and 20, they do not teach or further define over claim 5. Therefore, claim 13 and 20 are rejected for the same reason as set forth above in claim 5.

Additional References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a. Radi et al., US 20210406191 A1: DEVICES AND METHODS FOR FAILURE DETECTION AND RECOVERY FOR A DISTRIBUTED CACHE.
b. Chen et al., US 20170331676 A1: Handling Failure Of Stacking System.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUJANA KHAKURAL whose telephone number is (571)272-3704.  The examiner can normally be reached on M-F: 9:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on 571-272-5863.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SUJANA KHAKURAL/Examiner, Art Unit 2453                                                                                                                                                                                              

/DHAIRYA A PATEL/Primary Examiner, Art Unit 2453